FLETCHER, Judge
(concurring in the result):
For the reason stated in my opinion in United States v. Phinizy, 12 M.J. 40 (C.M.A.1981), I conclude the immediate entry of Captain McCarter and the military policemen into this barrack’s room and the subsequent arrest of the appellant was lawful under the circumstances of the present case. In Phinizy, the lawfully-arrested suspect was searched and the marked money was found on his person. See United States v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973). Here, the challenged evidence was seized after a search of appellant’s wall locker. However, the testimony of Gates, the arresting military policeman, indicates that at the time of the entry and arrest appellant was standing next to this partially opened locker. Captain McCarter searched the wall locker and discovered on the top shelf an open package containing several matchbooks and a plastic matchbox containing the heroin. This search was conducted in an area within appellant’s immediate control and so it was lawful. Chimel v. California, 395 U.S. 752, 763-65, 89 S.Ct. 2034, 2040-41, 23 L.Ed.2d 685 (1969); but see United States v. Hessler, 7 M.J. 9, 11 n.9 (C.M.A.1979). The plastic matchbox was then immediately opened and the suspected heroin discovered. This police action was also reasonable. See New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 2864, 69 L.Ed.2d 768 (1981). Cf. Robbins v. California, 453 U.S. 420, 101 S.Ct. 2841, 69 L.Ed.2d 744 (1981).